Citation Nr: 0604285	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-06 490	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1978 to March 1982, and from February 1990 to May 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the veteran's claim for service 
connection for PTSD.  


FINDINGS OF FACT

1.  The evidence indicates that, while serving on active duty 
with the 145th Medical Unit, the city where the veteran's 
unit's base camp was located came under fire from SCUD 
missiles, and he has reported feeling fearful for his life.

2.  The most probative medical evidence indicates an anxiety 
disorder, inclusive of PTSD, has been diagnosed and medically 
attributed to the veteran's military service during the 
Persian Gulf War, the SCUD attacks in particular.


CONCLUSION OF LAW

The veteran's anxiety disorder, to include PTSD, was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II) (withdrawing 
its' decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I)).


Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in question.  Rather, the mere fact that his unit 
was involved in that combat activity is reason enough, alone, 
to presume that he experienced the type of stressor alleged 
in that capacity.  Thus, his combat stressor must be 
conceded, particularly when all reasonable doubt is resolved 
in his favor concerning this.  See 38 C.F.R. §3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran claims he has PTSD as a result of witnessing 
certain events while he was in Saudi Arabia.  He remembers 
witnessing burned and mangled bodies of Iraqi soldiers.  He 
also recalls seeing body bags of dead American servicemen.  
In addition, daily chemical alerts caused him anxiety.  (See 
November 2000 letter from Dr. Coopwood.)  On his March 1997 
Persian Gulf Registry (VA Form 10-9009a), he noted that he 
was under enemy fire (including SCUDs) four weeks or more 
during his service, but no one from his unit was killed, 
wounded or missing in action.  He said that he was in danger 
of being injured or killed 51 or more times.  

In order to verify the veteran's alleged PTSD stressors, the 
RO requested assistance from the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly known as the United 
States Armed Services Center for Unit Records Research 
(USASCURR)).  In April 2002, JSRRC responded with a copy of 
an extract from the 1993 DACS Working Paper, "Casualties and 
Damage from SCUD Attacks in the 1991 Gulf War," and a copy 
of the Operation Desert Shield/Storm Unit History and After 
Action Report submitted by the 145th Medical Unit (the unit 
to which the veteran was assigned).  JSRRC also noted that 
anecdotal incidents, such as seeing dead bodies, are not 
normally documented and most likely could not be verified.

The veteran's unit was in charge of distributing medical 
supplies to all the Corps units in the Riyadh area and three 
hospitals on the southern coast of Saudi Arabia.  Sixty 
personnel also assisted other units in Kuwait and Iraq.  The 
March 1993 DACS Working Paper lists the SCUD missiles that 
were launched in January and February 1991.  This report 
notes that numerous SCUD missiles were launched towards 
Riyadh, where the 145th Medical Unit's base camp was located.  
Some of these missiles were engaged by Patriot missiles.  On 
January 21, 1991, there were 12 minor injuries as a result, 
and on January 25, 1991, one person was killed.  So although 
the veteran's anecdotal reports of seeing dead bodies could 
not be verified, his reports of being under fire by SCUD 
missiles have been verified.

Since at least one of the veteran's stressors has been 
verified, the question then becomes whether he has a current 
diagnosis of PTSD according to the DSM-IV.  In this case the 
VA examiners have concluded that he does not, but a private 
psychiatrist (Dr. Coopwood) and licensed clinical social 
worker (LCSW) believe he does.

The report of a June 1997 VA examination indicates the 
veteran had some reexperiencing symptoms and considerable 
avoidance and arousal symptoms, but the examiner did not 
believe the veteran met the strict criteria for PTSD 
because it was not clear that the events he experienced met 
the criteria for trauma according to DSM-IV.  Nonetheless, 
the examiner believed the events did create the veteran's 
current anxiety.  The diagnosis was anxiety disorder, 
not otherwise specified, with many PTSD symptoms.  



September and November 2000 letters from a private social 
worker and Dr. Coopwood indicate the veteran described having 
anxiety, depression, avoidance behaviors, and arousal 
symptoms.  It was noted these symptoms were consistent with 
and met all the requirements of DSM-IV for a diagnosis of 
PTSD.  

The report of the June 2002 VA examination, which included a 
complete review of the claims file and psychometric testing, 
indicates the veteran reported experiencing similar 
psychiatric symptoms.  The results of the psychometric 
testing were invalid due to either exaggerated responding or 
random responding.  The examiner did not believe the veteran 
met the criteria for PTSD under DSM-IV because he did not 
seem to be reexperiencing any specific types of events.  
Furthermore, it was noted the diagnoses were complicated by 
his exaggeration of symptoms, continued alcohol abuse, and 
personality factors.  On Axis I, he was diagnosed with 
alcohol abuse and an anxiety disorder, not otherwise 
specified.  

In December 2002, the veteran's private social worker 
provided an update regarding his medical assessment.  He 
noted that the VA examiner diagnosed the veteran with an 
anxiety disorder, but could not identify which one.  He noted 
that PTSD is a type of anxiety disorder.  Furthermore, in 
January 2003, he explained that DSM-IV does not require that 
PTSD come from a combat military occupation specialty (MOS) 
or specific combat activities.  He said that PTSD can occur 
from other traumatic stressors that are beyond the usual 
range of human experiences.  

The veteran's VA outpatient treatment (VAOPT) records from 
August and September 2004 note he had a history of PTSD and 
alcohol abuse.  He was taking Celexa for anxiety and 
depression. 

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In this case, the evaluating clinicians all agree the veteran 
has an anxiety disorder that is related to his military 
service.  The disputed issue is whether he meets the specific 
criteria for PTSD.  As a practical matter, an anxiety 
disorder, not otherwise specified, and PTSD are both 
evaluated under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 
9411, 9413.  So his evaluation will be based on the same 
criteria whether he is diagnosed with an anxiety disorder, 
not otherwise specified, or PTSD, or both.  Under the 
circumstances, the Board finds it reasonable to grant service 
connection for an anxiety disorder, inclusive of PTSD.  This 
is because the evidence for and against including PTSD as a 
diagnosis on Axis I is at least evenly balanced 
(i.e., in relative equipoise).  So the benefit of the doubt 
will be resolved in the veteran's favor and service 
connection granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Board also sees that, in an August 1997 rating decision, 
the RO granted the veteran's claim for service-connection for 
"depression with memory loss, sleeping problems, decreased 
libido, erectile dysfunction, chest pain, and muscle aching 
as due to an undiagnosed illness."  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  To the extent that symptoms of his 
anxiety disorder, including PTSD, overlap with the symptoms 
previously thought to be from an undiagnosed illness, he is 
not entitled to separate evaluations for these.  See 38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  For example, he is not entitled to a separate rating 
for depression due to an undiagnosed illness when his 
depression has now been attributed to a service-connected 
diagnosed condition.




ORDER

The claim for service connection for an anxiety disorder, to 
include PTSD, is granted.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


